Citation Nr: 0201658	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  97-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee injury with minimal degenerative 
joint disease.   

2.  Entitlement to a rating in excess of 10 percent for 
residuals of fracture of the sesamoid bone of the right foot.  

3.  Entitlement to a compensable rating for residuals of an 
appendectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1961 to 
April 1981.  

An October 1981 rating decision from the San Francisco, 
California, Department of Veterans Affairs Regional Office 
(RO) granted service connection and initial noncompensable 
ratings for residuals of fracture of the sesamoid bone of the 
right foot, for residuals of nose fracture with interference 
of air flow of the left nare, and for residuals of an 
appendectomy.  

This appeal is before the Board of Veterans' Appeals (Board) 
from later rating decisions from the Oakland, California, 
Department of Veterans Affairs (VA) RO.  The July 1996, June 
1998, and August 1999 rating decisions continued a 
noncompensable rating for residuals of fracture of the 
sesamoid bone of the right foot, and an April 2000 rating 
decision increased the rating to 10 percent since April 1996.  
The July 1996, June 1998, August 1999, and April 2000 rating 
decisions continued the noncompensable rating for residuals 
of an appendectomy.  As to these two issues, the claims for 
higher ratings remain before the Board.  The veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the July 1996 rating decision continued 
a noncompensable rating for residuals of nose fracture with 
interference of air flow in the left nare.  This issue was 
originally included in the veteran's appeal.  However, the 
June 1998 rating decision increased the rating to 10 percent 
since April 1996.  The RO notified the veteran by that rating 
decision and the June 1998 supplemental statement of the case 
that, as 10 percent was the maximum available evaluation for 
that disability, the award constituted a full grant of 
benefits sought on appeal.  

The issue of entitlement to an increased disability rating 
for the right knee disability is addressed in the REMAND 
portion of the decision, below.  


FINDINGS OF FACT

1.  The veteran works at an administrative job for a state 
government.  

2.  The veteran takes aspirin for right foot pain only once 
per month, and he has continued to walk 30-60 minutes at 
least one to two times per week in winter.  

3.  The medical evidence with respect to the right foot shows 
minimal tenderness across the mid-dorsum, full range of 
motion of the toes, and no crepitation, weakened movement, 
excess fatigability, incoordination, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing.  

4.  The veteran has no significant limitation to work 
activity from residuals of the appendectomy, and the medical 
evidence shows no need for a belt, weakening of the abdominal 
wall, or diastasis of recti muscles.  

5.  The appendectomy scar on the veteran's abdomen is 
nontender and nonadherent with no lesions; the scar is not 
poorly nourished or painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the sesamoid bone of the right foot 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2001).  

2.  The criteria for a compensable rating for residuals of an 
appendectomy are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7339, 
4.118, Diagnostic Codes 7803, 7804, and 7805 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this case, the RO obtained the available 
medical records from the identified health care providers.  
The veteran received VA examinations, filed lay statements 
with the RO, and declined the opportunity for a hearing.  The 
July 1996, June 1998, November 1999, and April 2000 rating 
decisions and the August 1996, June 1998, November 1999, and 
April 2000 statements of the case informed the veteran of the 
evidence needed to substantiate his claims.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate his claims and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  See McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  The rating for a physical 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  It is the 
responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture so 
that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  


Entitlement to a rating in excess of 10 percent for
residuals of fracture of the sesamoid bone of the right foot

The October 1981 rating decision, which granted service 
connection and an initial noncompensable rating for residuals 
of fracture of the sesamoid bone of the right foot since May 
1981, became final because the RO notified the veteran of the 
decision by letter, and no notice of disagreement was filed 
within the prescribed time period.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2001).  The July 1996, June 1998, and 
August 1999 rating decisions continued the noncompensable 
rating, and the veteran perfected a timely appeal of the July 
1996 decision.  The April 2000 rating decision increased the 
rating to 10 percent since April 1996.  

The veteran's right foot disability has always been evaluated 
under the criteria for other foot injuries.  Actual loss of 
use of the foot is assigned a 40 percent evaluation.  Other 
foot injuries are assigned a 30 percent evaluation if severe, 
a 20 percent evaluation if moderately severe, and a 10 
percent evaluation if moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Regulations also contemplate inquiry 
into whether there is crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, and swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The veteran's right foot disability manifests with no more 
than moderate symptoms.  At the January 2000 VA examination, 
there was minimal tenderness across the mid-dorsum of the 
right foot and full range of motion of the toes with no pain 
on resisted 

extension or flexion of the toes.  Although a combination of 
right knee and right foot pain has prevented the veteran from 
playing basketball and limited jogging and walking in winter, 
the medical evidence does not show occupational impairment 
with his administrative job for the state government.  The 
veteran admits that he takes aspirin for right foot pain only 
once per month, and he has continued to walk 30-60 minutes at 
least one to two times per week in winter.  In contrast, he 
takes aspirin for right knee pain every week, and at least 
part of the fifteen percent additional impairment of function 
due to pain and loss of joint excursion, strength, speed, and 
coordination noted in January 2000 is attributable to his 
right knee disability, for which he has already received an 
increased rating of 20 percent.  Pyramiding, or evaluation of 
the same manifestation under different diagnoses, is to be 
avoided.  See 38 C.F.R. § 4.14 (2001).  In any event, the 
medical evidence with respect to the veteran's right foot 
shows no crepitation, weakened movement, excess fatigability, 
incoordination, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight-bearing.  

Therefore, continuation of a rating no higher than 10 percent 
is warranted for residuals of fracture of the sesamoid bone 
of the right foot.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The symptomatology associated with the right 
foot disability does not more nearly approximate the criteria 
for higher evaluation, and the evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b).   


Entitlement to a compensable rating for residuals of an 
appendectomy

The October 1981 rating decision, which granted service 
connection and an initial noncompensable rating for residuals 
of an appendectomy since May 1981, became final because the 
RO notified the veteran of the decision by letter, and no 
notice of disagreement was filed within the prescribed time 
period.  38 C.F.R. §§ 20.200, 20.201, 20.302(a).  The July 
1996, June 1998, August 1999, and April 2000 rating decisions 
continued the noncompensable rating, and the veteran 
perfected a timely appeal of the June 1996 decision.  

Residuals of the veteran's appendectomy are currently 
evaluated under the criteria for postoperative ventral 
hernia.  See 38 C.F.R. § 4.114, Diagnostic Code 7339.  Given 
the diagnoses and findings of record, the Board will evaluate 
residuals of the veteran's appendectomy under the criteria 
for postoperative ventral hernia and scars since April 1996, 
when he filed the claim for an increased rating.  

The evidence does not support a higher rating under the 
analogous criteria for postoperative ventral hernia.  When a 
disability not specifically provided for in the rating 
schedule is encountered, such as an appendectomy, it will be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  See 38 C.F.R. § 
4.20 (2001).  In this case, postoperative ventral hernia, 
with massive, persistent, severe diastasis of recti muscles 
or extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable is 
assigned a 100 percent evaluation.  Large postoperative 
ventral hernia not well supported by belt under ordinary 
conditions is assigned a 40 percent evaluation.  Small 
postoperative ventral hernia not well supported by belt under 
ordinary conditions, or healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt is assigned a 20 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7339.  In 
this case, the January 2000 VA examiner stated that there was 
no significant limitation to work activity as a result of the 
appendectomy, which took place over 35 years ago.  The 
medical evidence also showed no evidence of need for a belt, 
weakening of the veteran's abdominal wall, or of diastasis of 
recti muscles.  

Likewise, a higher rating cannot be established for the 
veteran's reports of occasional blisters over the site of the 
appendectomy scar.  Superficial, poorly nourished scars with 
repeated ulceration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars, 
tender and painful on objective demonstration, warrants a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Rate other scars on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In 
January 2000, the curvilinear vertical scar on the veteran's 
abdomen was moderately depressed but nontender and 
nonadherent with no blisters or lesions.  Although the 
veteran reported having blisters over the scar four months 
earlier, the scar was not poorly nourished or painful on 
objective demonstration, and the January 2000 VA examiner 
stated that the veteran experienced no significant limitation 
to work activity.  Therefore, continuation of a 
noncompensable rating is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7.  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
claimed or demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2001).  The 
evidence does not show that these service-connected 
disabilities interfere with employment or cause frequent 
hospitalizations.  The veteran has continued to work in an 
administrative job for the state government.  Therefore, 
referral for extraschedular consideration is not currently 
warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of fracture of the sesamoid bone of the right foot is denied.  

Entitlement to a compensable rating for residuals of an 
appendectomy is denied.  


REMAND

The RO inadvertently included on the October 2001 
certification of appeal the issue of entitlement to an 
increased rating for a right knee disability.  As confirmed 
by the representative's January 2002 statement, the record 
shows that a substantive appeal was not filed within the 
prescribed time periods following the July 1996 and 
subsequent rating actions.  38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302 (2001).  The representative's January 2001 
statement did, however, provide timely notice of disagreement 
with an April 2000 rating decision that continued a 20 
percent rating for residuals of right knee injury with 
minimal degenerative joint disease from April 1996.  Because 
the notice of disagreement placed the issue in appellate 
status, the matter must be remanded so that the RO may issue 
a statement of the case.  38 U.S.C.A. § 7105(d)(1) (West 
1991); 38 C.F.R. §§ 19.9, 19.26, 19.29 (2001); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the matter is REMANDED for the following action: 

The RO should issue the veteran and his 
representative a statement of the case on 
the issue of entitlement to a rating in 
excess of 20 percent for residuals of a 
right knee injury with minimal 
degenerative joint disease.  The RO 
should afford the veteran the applicable 
period of time in which to perfect his 
appeal on that issue.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

